Fourth Court of Appeals
                               San Antonio, Texas
                                    January 24, 2017

                                 No. 04-16-00813-CV

             IN THE ESTATE OF RAMIRO AGUILAR, JR., DECEASED,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2012-PC-2800
                        Honorable Tom Rickhoff, Judge Presiding


                                    ORDER
    The appellant’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to March 10, 2017.

                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court